Tilghman C. J.
This is a question of jurisdiction. To give jurisdiction to this Court, the matter in controversy must amount to the value of 500 dollars. In actions of tort the damages laid in the declaration will be considered as determining the value of the matter in controversy. It was so decided by this Court, in Hancock, v. Barton. But the plaintiff filed no declaration in this case; nor was it necessary, because the action was submitted to arbitrators. If a declaration was not necessary, the plaintiff must not be injured by the omission of it. But how then, says the defendant, is the value to be ascertained ? A very satisfactory answer has been given, by proving what the plaintiff’s demand was, before the arbitrators. This has been done. One of the arbitrators has testified that the plaintiff exhibited accounts of money and goods alleged to have been taken from her by the defendant, amounting to 13,000 dollars. Parol evidence must be admitted in such cases, from necessity. Without it, there is no possibility of knowing what passed before the arbitrators. It is to be wished that the arbitration law was amended, so as to compel both plaintiff and defendant to exhibit a written statement of their claims. But until the legislature make this amendment, we must receive parol evidence in all cases where it is necessary to know what cause of action the plaintiff prosecuted, or what matter of discount was brought forward by the defendant. I am of opinion that the defendant’s motion should be rejected.
Gibson J. was absent.
Duncan J. expressed his concurrence with the opinion of the Chief Justice.
Motion rejected.